Weltner, Justice.
Samuel Wilmont stabbed James Attaway to death with a knife. He was convicted by a jury of malice murder, and was sentenced to life imprisonment.1
Í. The evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Under the circumstances of this case, the use of the word “slayer” in a charge on voluntary manslaughter, was not reversible error nor an expression of opinion by the court as to Wilmont’s guilt. Stephens v. State, 259 Ga. 820 (5) (388 SE2d 519) (1990).2
3. Other contentions concerning the trial court’s charge are without merit.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on August 6, 1989. Wilmont was indicted on October 17, 1989. He was found guilty on January 11, 1990, and was sentenced the same date. He was granted an out-of-time appeal on February 21, 1990. His motion for new trial was filed on January 18, 1990, and denied on June 19, 1991. A notice of appeal was filed on July 18, 1991. The appeal was docketed on August 26, 1991, and submitted without oral argument on October 11, 1991.


 This case was tried before this court’s recommendation that the Pattern Charge Committee of the Council of Superior Court Judges abandon the use of the term “slayer.” Id. at 821, note 2.